Citation Nr: 9920157	
Decision Date: 07/22/99    Archive Date: 07/28/99

DOCKET NO.  96-49 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected osteochondritis dissecans, right knee, 
currently evaluated as 10 percent disabling.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder and, if so, whether all the evidence both 
old and new warrants the grant of service connection.

3.  Entitlement to an increased disability rating for 
service-connected gastric ulcer, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	To be clarified.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1989 to August 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.  In an October 1995 decision, the RO denied a claim 
by the veteran seeking entitlement to a disability rating in 
excess of 10 percent for his service-connected right knee 
disorder.  In that decision, the RO also held that new and 
material evidence had not been submitted to reopen a claim 
for entitlement to service connection for a left knee 
disorder.  In a March 1998 decision, the RO granted the 
veteran an increased disability rating, to 10 percent, for 
his service-connected gastric ulcer.  In a February 1999 
decision, the RO granted the veteran a 20 percent disability 
evaluation for his service-connected gastric ulcer.

The Board notes that the veteran submitted a claim seeking 
entitlement to a temporary total disability rating due to 
surgery in August 1998.  That claim has not been developed by 
the RO.  It is referred to the RO for proper action.

It is noted that the appellant appeared at a hearing before 
the undersigned Member of the Board on August 18, 1998, at 
which time he testified with respect to the claims now at 
issue before the Board.  A transcript of that hearing has 
been associated with the record on appeal.

REMAND

The veteran contends, in essence, that he is entitled to a 
disability rating in excess of 10 percent for his service-
connected right knee disorder.  He also believes that he is 
entitled to service connection for a left knee disorder, and 
is seeking to reopen that claim with new and material 
evidence.  The veteran also appealed the RO's grant of an 
increased disability rating for his service-connected gastric 
ulcer.

After careful review of this case, the Board finds that it is 
not ready for appellate review.

Initially, the Board finds that the veteran's representation 
must be clarified prior to appellate consideration.  The law 
provides that a veteran has the right to full representation 
in all stages of an appeal.  38 C.F.R. § 20.600  (1998).  
However, "[a] specific claim may be prosecuted at any one 
time by only one recognized organization, attorney, agent or 
other person properly designated to represent the 
appellant."  38 C.F.R. § 20.601  (1998).  In order for a 
recognized organization to be designated as an appellant's 
representative, an appellant must execute an Appointment of 
Veterans Service Organization as Claimant's Representative, 
VA Form 21-22.  38 C.F.R. § 20.602  (1998).  In this case, 
the Board finds that a VA Form 21-22 was properly executed in 
April 1996, effective at that time.  It designates The 
American Legion as the veteran's accredited representative.  
As his representative, that organization assisted the veteran 
during the appeal process by submitting medical evidence in 
support of his claim, by representing the veteran at his 
August 1998 personal hearing before the undersigned Member of 
the Board at the RO, by submitting an August 1998 Statement 
of Accredited Representative in Appealed Case, VA Form 646, 
and through other actions.  The American Legion was listed by 
the RO as the veteran's accredited representative and, in 
every instance where appropriate, that representative 
received a copy of the RO's correspondences to the veteran.  
However, the Board notes that the claims file also contains 
correspondence to the veteran and to the RO from Disabled 
American Veterans (DAV).  Specifically, the DAV sent a letter 
to the RO in February 1999, with attached medical evidence to 
support the veteran's claims.  A similar letter was sent by 
the DAV in March 1999.  Furthermore, the most recent evidence 
in the claims file is a May 1999 letter from The American 
Legion indicating that it concluded that the DAV was the 
veteran's representative.  Attached to that letter is a copy 
of another letter, apparently from the DAV, indicating that 
the veteran was submitting a VA Form, 21-22, designating the 
DAV as his representative for claims purposes.

However, the claims file contains no VA Form 21-22, 
designating the DAV as the veteran's accredited 
representative.

In light of the above, the Board cannot determine who is 
presently representing the veteran with his appeal.  
Therefore, it concludes that his representative needs to be 
clarified, and that representative provided the opportunity 
to submit argument on behalf of the veteran, prior to 
appellate review.

The Board also finds that the veteran, through the DAV, 
recently submitted additional medical evidence in support of 
his claims.  This consists of VA medical records from July 
1998 to March 1999, some of which, but not all, are 
duplicates.  This medical evidence was made part of the 
claims file after transfer of the claims file by the RO to 
the Board.  It has not been reviewed by the RO, and no 
Supplemental Statement of the Case has been issued.  The 
claims file contains no waiver by the veteran of RO review of 
that evidence.

Governing regulations provide:

	Additional evidence received by the 
agency of original jurisdiction after the 
records have been transferred to the 
Board of Veterans' Appeals for appellate 
consideration will be forwarded to the 
Board if it has a bearing on the 
appellate issue or issues. The Board will 
then determine what action is required 
with respect to the additional evidence.

38 C.F.R. § 19.37(b)  (1998).

Furthermore:

	Any pertinent evidence submitted by the 
appellant or representative which is 
accepted by the Board under the 
provisions of this section, as well as 
any such evidence referred to the Board 
by the originating agency under  
§ 19.37(b) of this chapter, must be 
referred to the agency of original 
jurisdiction for review and preparation 
of a Supplemental Statement of the Case 
unless this procedural right is waived by 
the appellant or representative or unless 
the Board determines that the benefit, or 
benefits, to which the evidence relates 
may be allowed on appeal without such 
referral.  Such waiver must be in writing 
or, if a hearing on appeal is conducted, 
formally entered on the record orally at 
the time of the hearing.

38 C.F.R. § 20.1304  (1998);  see also 38 C.F.R. § 19.31  
(1998) ("A Supplemental Statement of the Case, so 
identified, will be furnished to the appellant and his or her 
representative, if any, when additional pertinent evidence is 
received after a Statement of the Case or the most recent 
Supplemental Statement of the Case has been issued, when a 
material defect in the Statement of the Case or a prior 
Supplemental Statement of the Case is discovered, or when, 
for any other reason, the Statement of the Case or a prior 
Supplemental Statement of the Case is inadequate.").

In light of the above, the Board finds that the veteran's 
claims must be reviewed by the RO and the veteran provided a 
Supplemental Statement of the Case that addresses the newly-
added evidence in regard to his claim, prior to appellate 
review by the Board.  This is necessary to protect the 
veteran's due process rights.

Finally, the Board notes that the veteran submitted his claim 
for entitlement to an increased disability rating for a 
service-connected gastric ulcer in April 1997.  That claim 
was granted by the RO in a March 1998 rating decision, in 
which it assigned a 10 percent rating to his disability.  
However, the veteran appealed that decision with an August 
1998 Notice of Disagreement.  Thereafter, the RO again 
granted an increased disability rating for the service-
connected gastric ulcer in February 1999, assigning a 20 
percent rating.

The pertinent law and regulations state that "[a]ppellate 
review will be initiated by a Notice of Disagreement and 
completed by a Substantive Appeal after a Statement of the 
Case is furnished as prescribed in this section."  38 
U.S.C.A. 
§ 7105(a)  (West 1991); 38 C.F.R. § 20.200  (1998); see also 
38 C.F.R. § 20.201  (1998) (requirements for notices of 
disagreement).  The Notice of Disagreement must be filed with 
the RO from which the claimant received notice of the 
determination being appealed within one year from the date of 
mailing of the notice of the result of the initial review or 
determination.  38 U.S.C.A. § 7105(b)(1)  (West 1991); 38 
C.F.R. §§ 20.300, 20.302(a)  (1998).  The Notice of 
Disagreement can be filed by the veteran or his or her 
representative if a proper Power of Attorney as to the 
representative is of record.  38 C.F.R. § 20.301  (1998).  
Thereafter, upon the timely receipt of a Notice of 
Disagreement, the RO must prepare and furnish to the claimant 
a Statement of the Case unless the benefit being sought is 
granted in full.  38 U.S.C.A. § 7105(d)(1)  (West 1991).

Pursuant to VA regulations governing the adjudication of 
claims, "[i]f further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision," the Board is required to 
remand the case back to the agency of original jurisdiction.  
38 C.F.R. § 19.9  (1998) (emphasis added).  A veteran who 
properly initiates an appeal of an RO decision is entitled to 
a Statement of the Case.  Godfrey v. Brown, 7 Vet. App. 398, 
408-410  (1995).

In this case, no Statement of the Case has been issued.  The 
Board acknowledges that the veteran was granted an increased 
disability rating for his service-connected gastric ulcer by 
the RO.  However, a veteran is presumed to be seeking the 
maximum benefits prescribed under law when appealing a claim 
for VA benefits.  AB v. Brown, 6 Vet. App. 35, 38  (1993) 
(The law provides that a veteran is generally presumed to be 
seeking the maximum available benefit and his or her appeal 
remains in controversy where less than maximum benefit is 
granted.); see also Hamilton v. Brown, 4 Vet. App. 528, 544  
(1993) (A claimant may limit the scope of an appeal to less 
than maximum benefits, but, in order to do so, the claimant 
must expressly indicate an intent that adjudication of 
certain specific claims not proceed at a certain point in 
time.).  In this case, he is not in receipt of the maximum 
potential benefits.  See 38 C.F.R. § 4.114, Diagnostic Code 
7305  (1998).  Thus, he is entitled to a Statement of the 
Case on the issue of entitlement to an increased disability 
rating for a service-connected gastric ulcer.

Accordingly, to ensure full evidentiary development and 
compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should contact the veteran and 
request that he identify which 
organization, attorney, agent, or other 
representative, if any, he wishes to act 
as his accredited representative before 
VA, and, if necessary, to submit to the 
RO a properly-executed VA Form 21-22, or 
other power of attorney.  If the veteran 
appoints as his accredited representative 
an organization or agent that has not 
previously submitted statements or 
argument on his behalf, that organization 
or agent should be afforded the 
opportunity to do so.

2.  Thereafter, the RO should review the 
claims of entitlement to an increased 
disability rating for a service-connected 
osteochondritis dissecans, right knee, 
and whether new and material evidence has 
been submitted to reopen a claim of 
entitlement to service connection for a 
left knee disorder.  The RO should 
specifically consider any and all 
pertinent evidence added to the claims 
file since it last issued a Supplemental 
Statement of the Case on those issues.  
The Board reminds the RO that the case 
law pertaining to the adjudication of new 
and material evidence cases has changed 
since the RO last decided the veteran's 
claim.  It is important that the RO's 
review of the veteran's new and material 
evidence claim be conducted pursuant to 
38 C.F.R. § 3.156(a)  (1998), and in 
light of the United States Court of 
Appeals for the Federal Circuit's 
decision in Hodge v. West, 155 F.3d 1356  
(Fed. Cir. 1998) (the requirement that 
the new evidence provide a "reasonable 
possibility" of changing the outcome of 
the case is not a reasonable construction 
of the regulations pertaining to new and 
material evidence), and the United States 
Court of Appeals for Veterans Claims' 
decisions in Winters w. West, 12 Vet. 
App. 203  (1999), and Elkins v. West, 12 
Vet. App. 209  (1999) (a new and material 
evidence claim must be well-grounded 
before it is reopened and evaluated on 
the merits).

3.  If the benefits requested on appeal 
still remains denied, the veteran and his 
representative, if any, should be 
furnished a Supplemental Statement of the 
Case.  The RO should ensure that any 
Supplemental Statement of the Case 
furnished to the veteran contains all 
relevant statutory and regulatory 
provisions that were not set forth in the 
Statement of the Case or previous 
Supplemental Statements of the Case, as 
well as a detailed reasons and bases for 
all decisions reached.  The veteran and 
his representative should be given the 
opportunity to respond.

4.  The veteran and his accredited 
representative should be issued a 
Statement of the Case with respect to the 
issue of entitlement to an increased 
disability rating for a service-connected 
gastric ulcer.  He should be advised that 
the filing a substantive appeal within 60 
days of the issuance of the Statement of 
the Case, see 38 C.F.R. § 20.302(b) 
(1998), or alternatively, within the time 
prescribed by law, is required to perfect 
an appeal to the Board.  The veteran must 
then be afforded an opportunity to reply 
thereto. 

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board does not intimate any opinion, 
either factual or legal, as to the ultimate disposition 
warranted in this case.  No action is required of the veteran 
until he receives further notice.

If the veteran feels that there is additional evidence 
available in support of his claim, he is free to obtain and 
submit it while the case is in remand status.  See Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



